DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 07Sep2021 have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09Apr2019, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant has cancelled claims 5, 9, and 12 in the response filed 07Sep2021.
Claims 13-20 are withdrawn from consideration, from response filed 14May2021.
            Claims 1-4, 6-8, and 10-11 are the current claims hereby under examination.

Claim Rejections - 35 USC § 103 – Maintained/modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The claims are directed towards a device for measuring a biochemical composition of sweat, the device comprising: 
a bonding layer; 
a microfluidic chip having at least one inlet, a plurality of channels and at least one outlet; 
an electronic chip assembly having at least one sensor, the at least one sensor configured to align with the at least one outlet of the microfluidic chip; 
a wicking layer located above the electronic chip assembly and configured to move sweat through the at least one sensor; and 
a protective layer located above the wicking layer which encloses the wicking layer, the electronic chip assembly, and the microfluidic chip and is configured to allow vapor to flow out of the device.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20180064377 A1 – previously cited) in view of Sonner (US 20180035928 A1 – previously cited).
Regarding claim 1, Rogers teaches a device for measuring a biochemical composition of sweat, (Paragraph [0201] and Fig. 1, A, element 10) the device comprising: a bonding layer (Paragraph [0201] and Fig. 1, A, element 140); a microfluidic chip having at least one inlet (Paragraph [0201] and Fig. 1, A, element 130 (inlets)), a plurality of channels (Paragraph [0201] 
Rogers fails to explicitly teach a wicking layer located above the electronic chip assembly and configured to move a fluid through the at least one sensor.
Sonner teaches a wicking layer located above the electronic chip assembly (Fig. 6D, element 64 (electronics) and 68 (wicking layer) of Sonner – When Fig. 6D is flipped 180 degrees the wicking layer is on top of the electronics) and configured to move sweat from the skin to the sensor (Paragraph [0030] and Fig. 6D, element 68 (wicking layer) of Sonner).
Sonner is analogous art as it teaches a device for measuring a biochemical composition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers to have a wicking layer configured to move a fluid through at least one sensor, as taught by Sonner. This would have been modified in order to move the sweat from Rogers to the sensor in order to improve sweat fluid management and improve performance of the device (Paragraph [0030] of Sonner). 
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers in view of Sonner to have the wicking layer adjacent to the electronic chip assembly, as taught by Sonner. This would have been modified in order to place the wicking layer in proximity with the electronic chip assembly for ease of moving the sweat from the skin to the electronic chip assembly.              


Regarding claim 2, Rogers in view of Sonner teach wherein the bonding layer is located below the microfluidic chip (Fig. 1, A, bonding layer (140) and microfluidic chip (30) of Rogers) and has at least one opening configured to align with the at least one inlet of the microfluidic chip (Paragraph [0201] -"An adhesive layer 140, having openings or harvesting areas 145 positioned to fluidically align or correspond with inlet(s) 130" - Fig. 1, A, element 145 (at least one opening) and 130 (inlet) of Rogers).

Regarding claim 3, Rogers in view of Sonner teach wherein the electronic chip assembly located above the microfluidic chip (Paragraph [0201] and Fig. 1, A and B, elements 150
(electronic chip) and 30 (microfluidic chip) of Rogers) and has at least one aperture configured to align with the at least one outlet of the microfluidic chip (Fig. 1, B - The sensor (50) for apertures in between which are aligned with the outlet of the microfluidic chip (260) of Rogers).

Regarding claim 4, Rogers in view of Sonner teach wherein the microfluidic chip is comprised of an organic or inorganic polymer (Paragraph [0201] - "Device 10 may include a
functional substrate 30, which may be formed of a polymer, including PDMS" of Rogers).

Regarding claim 6, Rogers in view of Sonner teach wherein each channel of the plurality of channels of the microfluidic chip is configured to be at least one of capillary driven, pumped 

Regarding claim 7, Rogers in view of Sonner fail to explicitly teach wherein each channel of the plurality of channels of the microfluidic chip has a width, the width of each channel being greater than or equal to 200 nanometers and less than or equal to 500 micrometers.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454,
456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the width of each channel.

Regarding claim 8, Rogers in view of Sonner fail to teach wherein each channel of the plurality of channels of the microfluidic chip has a height, the height of each channel being greater than or equal to 10 microns and less than or equal to 2 millimeters. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the height of each channel.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20180064377 A1 – previously cited) in view of Sonner (US 20180035928 A1 – previously cited), as discussed in claim 1 above, further in view of Yang (US 2013/0317333 A1 – previously cited).
Regarding claim 10, Rogers in view of Sonner teach claim 1 as discussed above by fails to teach claim 10, wherein the electronic chip assembly is a printed circuit board assembly.
Yang teaches wherein the electronic chip assembly is a printed circuit board assembly
(Paragraph [0022] of Yang).
Yang is analogous art as it teaches a device for measuring biochemical compositions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers in view of Sonner to have the electronic chip assembly be a printed circuit board, as taught by Yang. This would have been modified in order to electrically connect the sensor to the device in order for it to operate. Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, Rogers in view of Sonner fail to teach wherein the device further comprising a battery configured to power the device.
Yang further teaches a device further comprising a battery configured to power the device (Paragraphs [0022] and [0024] of Yang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers in view of Sonner to have a battery, as taught by Yang. One having ordinary skill in the art would know that an electronic .

Response to Arguments
Specification
	Applicant’s amendment to the title of the application overcomes the specification objection in the Non-Final Rejection, and is therefore withdrawn.

Claim Objections
Applicant’s amendment to the claims overcomes the claim objections in the Non-Final Rejection, and are therefore withdrawn.

35 U.S.C. 112(b) Rejections
Applicant has cancelled claim 5, therefore the 35 U.S.C. 112(b) rejection cited in the Non-Final is withdrawn.

35 U.S.C. 103 Rejections
	Applicant’s arguments have been considered, but not found persuasive.  Applicant argues that because Rogers teaches its system having low vapor permeability that it is teaching away from the protective layer allowing vapor to flow out of the system.

Furthermore, Applicant argues that Rogers is only talking about the microfluidics of the device having low vapor permeability, and not the cover/capping layer, 190.
Rogers teaches low vapor permeability of microfluidics throughout the system. Therefore, the whole microfluidic system of Rogers, will have low vapor permeability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791